Name: Council Regulation (EEC) No 1184/90 of 7 May 1990 establishing, for the period 1 April 1990 to 31 March 1991, the Community reserve for the application of the levy reffered to in article 5C of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: production;  processed agricultural produce
 Date Published: nan

 No L 119 / 30 Official Journal of the European Communities 11 . 5 . 90 COUNCIL REGULATION (EEC) No 1184 /90 of 7 May 1990 establishing, for the period 1 April 1990 to 31 March 1991 , the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804 /68 in the milk and milk products sector THE COUNCIL OF THE EUROPEAN COMMUNITIES , categories of producers as defined in Article 3b of that Regulation , Having regard to the Treaty establishing the European Economic Community , HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 3879 / 89 ( 2 ), and in particular Article 5c ( 6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Article 1 For the period 1 April 1990 to 31 March 1991 , the Community reserve provided for in Article 5c (4 ) of Regulation (EEC) No 804 / 68 shall be 2 082 885,740 tonnes , of which :  443 000 tonnes shall be allocated in certain Member States where the implementation of the levy system raises special difficulties ,  600 000 tonnes shall be to alleviate the difficulties encountered by the Member States in allocating the specific reference quantities pursuant to Article 3a of Regulation (EEC) No 857/ 84 ,  1 039 885,740 tonnes shall be for producers as referred to in Article 3b of Regulation (EEC) No 857 / 84 . Whereas Article 5c ( 4 ) of Regulation (EEC) No 804 / 68 provides for the establishment of a Community reserve in order to supplement , at the beginning of each 12-month period , the overall guaranteed quantities ofMember States in which the levy scheme gives rise to particular difficulties ; whereas the Community reserve for the seventh 12-month period should be fixed at 2 082 885,740 tonnes , including 443 000 tonnes to be allocated in the Member States where the implementation of the levy system still raises special difficulties , 600 000 tonnes to alleviate difficulties encountered by the Member States in allocating the specific reference quantities pursuant to Article 3a of Regulation (EEC) No 857 / 84 ( 4 ), as last amended by Regulation (EEC) No 3880 / 89 ( s ), and 1 039 885,740 tonnes to alleviate the difficulties encountered by the Member States in allocating the additional or specific reference quantities to certain Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall be applicable from 1 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS H OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 378 , 11 . 12 . 1989 , p. 1 . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p . 54 . (&lt;) OJ No L 90 , 1 . 4 . 1984 , p . 13 . ( s ) OJ No L 378 , 11 . 12 . 1989 , p . 3 .